DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 8/20/2019 has been entered. Claims 1-18 are 
presented for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the laboratory control unit” in lines 5.  However, the limitation “a laboratory control unit” is recited line 8.  There is insufficient antecedent basis for this limitation in the claim.  The term “a laboratory control unit” should be recited in the first occurrence. Correction is respectfully required. 
Claim 2, line2-3, the term “a next target query”, the second occurrence, should be changed to - - 
the next target query - -.
	Claim 2, line 2, the term “a test query”, the second occurrence, should be changed to - - the test query - -.  Further, the term “a test query” as recited in line 5 should also be changed. 
	Claim 8, line 1, the term “the control unit” lacks a proper antecedent basis. The correct support “the laboratory control unit” is found in claim 1. 
	Claim 12, line 4, the term “the laboratory control unit” precedes the term “a laboratory control unit”.  The term “the control unit” as recited in line 10 should be changed to - - the laboratory control unit - -.
	Claim 13, the terms “the control unit” as recited in line 1, 3-4, 6, 8, 10 and 12 lack proper antecedent basis. Correction is respectfully required. 
	Claims 3-7, 9-11 and 14-18 are rejected as being dependent of rejected claims. 

Allowable Subject Matter
Claims 1 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-11 and 13-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose the prior art fails to disclose:
i. a laboratory system for analyzing biological samples as recited in claim 1, the laboratory system comprising: 
a plurality of laboratory instruments, wherein at least one of the plurality of laboratory 5instruments is configured to receive and identify biological samples by reading a sample identifier ID from an identifier tag attached to a sample container holding the biological sample using an identifier tag reader, wherein at least one of the plurality of laboratory instruments is configured to transmit a processing order query to the laboratory control unit enquiring for a processing order indicative of one or more processing steps to be carried out on the biological 10sample, the query comprising the sample identifier, and wherein at least one of the plurality of laboratory instruments is configured to process the biological sample according to the processing order from the laboratory control unit; and 
a laboratory control unit communicatively connected to the plurality of laboratory instruments and a database, the laboratory control unit being configured to:  
15transmit a processing order to querying laboratory instruments, the processing order being generated based on one or more test orders in the database corresponding to the respective sample identifier ID, 
validate sequence of queries from the plurality of laboratory instruments against a valid query sequence pattern, and  
20generate a warning/error signal if the sequence of queries from the plurality of laboratory instruments does not match the valid query sequence pattern, the warning/error signal being indicative of at least one unsuccessful reading of the identifier tag by one of the plurality of laboratory instruments, thereby identifying the particular sample whose identification failed.

ii. a method for operating a laboratory system for analyzing biological samples as recited in claim 12, the method comprising: 
receiving and identify biological samples by reading a sample identifier ID from an identifier tag attached to a sample container holding the biological sample by one or more of a plurality of laboratory instruments using an identifier tag reader thereof;  
10transmitting a processing order query by one or more of a plurality of laboratory instruments to the laboratory control unit enquiring for a processing order indicative of one or more processing steps to be carried out on the biological sample, the query comprising the sample identifier ID; 
transmitting a processing order by a laboratory control unit to querying laboratory 15instruments, the processing order being generated based on one or more test orders in the database corresponding to the respective sample identifier ID; 
processing the biological sample according to the processing order from the laboratory control unit by at least one of the plurality of laboratory instruments; and 
validating a sequence of queries from the plurality of laboratory instruments against a 20valid query sequence pattern by the control unit and generate a warning/error signal if the sequence of queries from the plurality of laboratory instruments does not match the valid query sequence pattern, the warning/error signal being indicative of at least one unsuccessful reading of an identifier tag by one of the plurality of laboratory instruments, thereby identifying the particular sample whose identification failed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887